58 N.Y.2d 1021 (1983)
W. T. Wang, Inc., Appellant,
v.
New York State Department of Taxation and Finance, Respondent.
Court of Appeals of the State of New York.
Argued February 17, 1983.
Decided March 23, 1983.
Anthony L. Tersigni, Paul K. Feldman and David Isaacson for appellant.
Robert Abrams, Attorney-General (Peter H. Schiff, George D. Zuckerman and David M. Pollack of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*1023MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Although recited to have been "on the law" a reading of the memorandum of the Appellate Division discloses that it declined to entertain this action for declaratory judgment as "an inappropriate vehicle" (88 AD2d 825, 826). We conclude that there was no error of law in the Appellate Division's substitution of its exercise of discretion for that of Special Term under CPLR 3001 (contrast Dun & Bradstreet v City of New York, 276 N.Y. 198, 206-207).
Order affirmed, with costs, in a memorandum.